                        2:19-cv-02074-CSB-EIL # 13            Page 1 of 13
                                                                                                    E-FILED
                                                                        Wednesday, 15 May, 2019 03:37:42 PM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

GUADALUPE WHOBREY, as Plenary,    )
Guardian for KYLE WINSTON WHOBREY,)
                                 )
                   Plaintiff,    )
                                 )                    Case No. 19-CV-2074-CSB-EIL
       v.                        )
                                 )
CITY OF DANVILLE, et al.,        )
                                 )
                   Defendants.   )

                          DEFENDANTS’ ANSWER
            AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       NOW COME Defendants, CITY OF DANVILLE, BRICIE WINKLER and ERIC

KIZER (hereinafter “Defendants”), by and through their attorneys, O’Halloran, Kosoff,

Geitner & Cook, and for their Answer and Affirmative Defenses to Plaintiff’s Complaint,

Defendants state as follows:

                                        INTRODUCTION

       1.      This is an action for compensatory and punitive damages pursuant to 42 U.SC.

§1983 brought by Guadalupe Whobrey on behalf of her son Kyle Whobrey, as his parent and

plenary guardian, for violation of Kyle's rights guaranteed by the United States Constitution.

ANSWER:        Defendants admit that Plaintiff’s Complaint purports to bring a claim
               pursuant to 42 U.S.C. § 1983 and the United States Constitution. However,
               Defendants deny that they acted or failed to act in any manner that deprived
               Plaintiff of his civil rights as alleged.

       2.      As more fully described below, Defendant Officers used radically excessive force

when they inexplicably electroshocked Kyle--a 29-year-old man that suffers from severe autism

and mental retardation-approximately fourteen times with their Taser weapons before they

falsified their police reports in order to cover up their misconduct.
                         2:19-cv-02074-CSB-EIL # 13          Page 2 of 13




ANSWER: Defendants deny the allegations of Paragraph 2.

                                  JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction of all federal claims of this action under

28 U.S.C. §§ 1331 and 1343. This Court also has pendent jurisdiction under 28 U.S.C. § 1367

over the related state law claims.

ANSWER: Defendants admit that jurisdiction in this court is proper

       4.      Venue is proper in this judicial district under 28 U.S.C. § 1391. On information

and belief, all parties reside in this judicial district, and the events giving rise to the claims

asserted herein all occurred within this district.

ANSWER:        Defendants admit that venue in this court is proper

                                              PARTIES

       5.      At all times relevant hereto, Plaintiff Guadalupe Whobrey is a resident of the

State of Illinois, a citizen of the United States, and domiciled in this judicial district. Ms.

Whobrey is the plenary guardian of her son, Kyle Whobrey, and she brings this action on behalf

of Kyle.

ANSWER:        Defendants admit that Plaintiff claims to reside in this judicial district, that she
               claims to be the plenary guardian of Kyle Whobrey and is bringing this action
               on his behalf.

       6.      Kyle Whobrey is a citizen of the United States, a resident of Danville, Illinois,

and domiciled in this judicial district. Kyle was diagnosed with autism and mental retardation,

conditions that render him nonverbal and unable to care for himself independently.

ANSWER:        Defendants admit that Plaintiff claims that Kyle Whobrey resides in Danville,
               Illinois, which lies in this judicial district. Defendants lack knowledge or
               information sufficient to form a belief about the truth of the remaining
               allegations in paragraph 6.




                                                     2
                        2:19-cv-02074-CSB-EIL # 13           Page 3 of 13




       7.      At all times relevant hereto, Defendant Police Officer Bricie Winkler (Star # 412)

was a resident of the State of Illinois and a citizen of the United States, acting under color of law

in her capacity as a law enforcement officer employed by the City of Danville as a police officer

at the Danville Police Department.

ANSWER:        Defendants admit that Defendant Officer Bricie Winkler was a resident of
               Illinois and a citizen of the United States at all relevant times. Defendants
               further admit that the City of Danville employed Winkler as a police officer
               and that she was working in the course and scope of her employment at all
               relevant times.

       8.      At all times relevant hereto, Defendant Police Sergeant Eric Kizer (Star # 365) is

a resident of the State of Illinois and a citizen of the United States, acting under color of law in

his capacity as a law enforcement officer employed by the City of Danville as a police officer at

the Danville Police Department.

ANSWER:        Defendants admit that Defendant Sergeant Eric Kizer was a resident of
               Illinois and a citizen of the United States at all relevant times. Defendants
               further admit that the City of Danville employed Kizer as a police officer and
               that he was working in the course and scope of his employment at all relevant
               times.

       9.      Defendant City of Danville, Illinois, is a municipal corporation duly organized

and existing under the laws of Illinois, and is the legal entity responsible for itself and the

Danville Police Department. Danville is also the employer of Defendants Winkler and Kizer and

is a proper entity to be sued under 42 U.S.C. § 1983.

ANSWER:        Defendants admit that the City of Danville (“Danville”) is a municipal
               corporation in Illinois and lies in this judicial district. Defendants further
               admit that Danville employed the individual defendants as police officers and
               that same were working in the course and scope of that employment at all
               relevant times.




                                                 3
                        2:19-cv-02074-CSB-EIL # 13         Page 4 of 13




                                 FACTUAL ALLEGATIONS

       10.      On April 6, 2017, Kyle was living at a group home for disabled adults located at

629 Warrington Avenue in Danville.

ANSWER:         Defendants lack knowledge or information sufficient to form a belief
                about the truth of the allegations in paragraph 10.

       11.      At approximately 5:45 p.m., the counselor on duty at the group home called 911

for medical assistance for Kyle and told the dispatcher that she was calling from a group home

and that the nurse believed Kyle was possibly overhydrating.

ANSWER:         Defendants admit a 911 call was placed on the date of the subject incident
                seeking assistance for Kyle. Defendants admit the caller stated that a nurse
                believed that Kyle may be overhydrating. Defendants lack knowledge or
                information sufficient to form a belief about the truth of the remaining
                allegations in paragraph 11.

       12.      Defendant Officers responded to the group home and encountered Kyle as he was

walking down the wheelchair ramp.

ANSWER:         Defendants admit that the Defendant Officers were eventually dispatched to
                629 Warrington Avenue in Danville, IL due to a request from EMS to assist
                with a combative subject. Defendants deny the remaining allegations of
                Paragraph 12.

       13.      Defendant Officers unlawfully and violently grabbed an obviously confused Kyle

by the hands.

ANSWER:         Defendants deny the allegations of Paragraph 13.

       14.      Defendant Kizer then grabbed Kyle's shirt and pulled it over his head, which

confused Kyle even more.

ANSWER:         Defendants admit Sgt. Kizer pulled Kyle’s shirt over his head during the
                subject incident but deny that the force used was either excessive or
                otherwise in violation of Plaintiff’s rights and deny the remaining allegations
                of Paragraph 14.




                                                4
                        2:19-cv-02074-CSB-EIL # 13          Page 5 of 13




       15.     The counselor repeatedly told Defendant Officers that Kyle was disabled, that Kyle

did not understand them, and that Kyle was nonverbal.

ANSWER:        Defendants deny the allegations of Paragraph 15.

       16.     Defendant Officers proceeded to electroshock Kyle with their Taser X2 weapons

approximately 14 times.

ANSWER:        Defendants deny the allegations of Paragraph 16.

       17.     The use of force committed by Defendant Officers against Kyle was unreasonable

under the totality of the circumstances. The use of force by Defendant Officers was completely

disproportionate and unreasonable in light of Kyle's actions, his mental disability, the context of

the 911 call requesting medical assistance, the location of the call being a group home, and the

totality of the circumstances.

ANSWER:        Defendants deny the allegations of Paragraph 17.

       18.     To cover up their excessive use of force, Defendant Officers falsely stated in their

police reports that Kyle was only tasered three times. This was demonstrably false and is bellied

by the physical injuries on Kyle's body, which, as depicted below, plainly shows at least 10

distinctive taser marks on Kyle's back alone:

ANSWER:        Defendants deny the allegations of Paragraph 18.

       19.     Upon information and belief, the records of Defendant Officers' own taser X2

weapons will also prove that Kyle was electroshocked approximately 14 times.

ANSWER:        Defendants deny the allegations of Paragraph 19.

       20.     After Defendant Officers finished physically abusing Kyle, he was sent to

Presence Hospital by ambulance.

ANSWER:        Defendants admit Kyle was taken to Presence Hospital on the evening of the
               subject incident. Defendants deny the remaining allegations of Paragraph 20.


                                                5
                         2:19-cv-02074-CSB-EIL # 13            Page 6 of 13




       21.      As a result of the unlawful actions of Defendant Officers, Kyle suffered physical

pain, injury, and permanent scarring from the excessive force. In addition, as a direct and

proximate result of the wrongful conduct of Defendant Officers, Kyle suffered and continues to

suffer severe extreme anxiety, including when he sees anyone in uniform, even though his own

father was in the military for over 20 years.

ANSWER:         Defendants deny the allegations of Paragraph 21.

                                              COUNT I
                                 42 U.S.C. §1983: Excessive Force
                               (Plaintiff against Defendant Officers)

       22.      Plaintiff realleges and incorporates all proceeding paragraphs as though fully set

forth herein.

ANSWER:         Defendants adopt and incorporate their answers to Paragraphs 1 through
                21 supra as though more fully set forth in this Paragraph 22 of this Count I.

       23.      At all relevant times hereto, Defendant Officers were employees of Danville and

acted under color of law.

ANSWER:         Defendants admit the allegations of Paragraph 23.

       24.      Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives

another person of his federal constitutional rights is liable to the injured party.

ANSWER:         Defendants admit the existence of such statute, but deny that they acted or
                failed to act in any manner that deprived Plaintiff of her civil rights as
                alleged.

       25.      As more fully set forth above, in response to the 911 call requesting an ambulance

to transport Kyle to the hospital, Defendant Officers used excessive and unreasonable force by

tasering Kyle, an autistic man with severe developmental challenges, approximately 14 times.

ANSWER:         Defendants deny the allegations of Paragraph 25.



                                                   6
                        2:19-cv-02074-CSB-EIL # 13          Page 7 of 13




       26.      This misconduct by Defendant Officers was objectively unreasonable in light of

the facts and circumstances confronting them at the time, and was undertaken intentionally and

deliberately for the purpose of harming Kyle.

ANSWER:         Defendants deny the allegations of Paragraph 26.

       27.      Any reasonable officer knew or should have known of these rights at the time of

the conduct complained of as they were clearly established at that time.

ANSWER:         Defendants deny the allegations of Paragraph 27.

       28.      By using excessive force against Kyle in the manner described above, Defendant

Officers deprived Kyle of his clearly established rights under the Fourth Amendment to the U.S.

Constitution to be free from unlawful seizures, including excessive force.

ANSWER:         Defendants deny the allegations of Paragraph 28.

       29.      As a result of the excessive force perpetrated by Defendant Officers, Kyle

suffered physical injuries and emotional damages.

ANSWER:         Defendants deny the allegations of Paragraph 29.



                                            COUNT II
                                Municipal Liability Under Monell
                          (Plaintiff against Defendant City of Danville)

       30.      Plaintiff realleges and incorporates all proceeding paragraphs as though fully set

forth herein.

ANSWER:         Defendants adopt and incorporate their answers to Paragraphs 1 through
                29 supra as though more fully set forth in this Paragraph 30 of this Count
                II.

       31.      At all relevant times, Defendant Officers served as employees of the City of

Danville, and they acted in accordance with a custom or policy of Danville.



                                                7
                        2:19-cv-02074-CSB-EIL # 13            Page 8 of 13




ANSWER:        Defendants admit that they were acting in the course and scope of their
               employment as police officers for Danville at all relevant times, but deny the
               further allegations of Paragraph 31.

       32.     The City of Danville is responsible for the creation and adoption of rules and

regulations for the governance of the City of Danville and the Danville Police Department.

ANSWER:        The allegations in Paragraph 33 constitute legal conclusions to which no
               response is required.

       33.     Despite the obvious need for adequate training for police officers about

interacting with persons who suffer from autism, mental retardation and other mental disabilities,

Danville has maintained and continues to maintain an unconstitutional policy of providing

inadequate training for police officers as it applies to force with persons with mental disabilities.

ANSWER:        Defendants deny the allegations of Paragraph 33.

       34.     At all relevant times, Danville knew, or should have known, that there was a need

for adequate training for its police officers on how to identify individuals with mental

disabilities, like Kyle, and the proper de-escalation techniques that should be utilized when

encountering a mentally disabled individual.

ANSWER:        Defendants deny the allegations of Paragraph 34.

       35.     Nevertheless, Danville provides grossly inadequate training to its police officers,

resulting in unreasonable force being used to restrain mentally disabled individuals.

ANSWER:        Defendants deny the allegations of Paragraph 35.

       36.     Danville's department-wide practice of failing to train its officers, including

Defendant Officers, amounts to deliberate indifference to the constitutional rights of Kyle and

other members of the public who suffer from cognitive or behavioral disabilities.

ANSWER:        Defendants deny the allegations of Paragraph 36.




                                                  8
                         2:19-cv-02074-CSB-EIL # 13           Page 9 of 13




        37.     The unconstitutional actions of Defendant Officers against Kyle were taken

pursuant to Danville's express, implied, and deliberately indifferent policy and practice of failing

to adequately train its police officers as set forth above.

ANSWER:         Defendants deny the allegations of Paragraph 37.

        38.     Danville's deliberate indifference to the unconstitutional policies and practices set

forth above were a proximate cause of Kyle's physical and emotional injures.

ANSWER:         Defendants deny the allegations of Paragraph 38.

                                             COUNT III
                                      Statutory Indemnification
                           (Plaintiff against Defendant City of Danville)

        39.     Plaintiff realleges and incorporates all proceeding paragraphs as though fully set

forth herein.

ANSWER:         Defendants adopt and incorporate their answers to Paragraphs 1 through
                39 supra as though more fully set forth in this Paragraph 39 of this Count
                III.

        40.     At all relevant times, the City of Danville was the employer of Defendant Officers.

ANSWER:         Defendants admit that the individually named Defendants were employees of
                the City and acting in the course and scope of that employment at all relevant
                times, and in further answering deny that they committed any of the
                misconduct alleged herein.

        41.     Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

ANSWER:         Defendants make no answer to the above statement of law set forth in this
                Paragraph 41.

        42.     Defendant Officers are or were employees of Danville, who acted under color of

law and within the scope of their employment in committing the misconduct described above.



                                                   9
                        2:19-cv-02074-CSB-EIL # 13             Page 10 of 13




ANSWER:         Defendants admit that the individually named Defendants were employees of
                the City and acting in the course and scope of that employment at all relevant
                times, and in further answering deny that they committed any of the
                misconduct alleged herein.

        WHEREFORE, Defendants, CITY OF DANVILLE, BRICIE WINKLER and ERIC

KIZER, pray that this Court find in favor of Defendants, dismiss Plaintiff’s Complaint with

prejudice and award costs to Defendants.

                                   AFFIRMATIVE DEFENSES

        In addition to the denials and defenses set forth hereinabove this Answer to Plaintiff’s

Complaint, Defendants state the following as additional affirmative defenses, to wit:

                                     First Affirmative Defense
                                       (Qualified Immunity)

        1.      At all relevant times, Defendant Officers were employed by the CITY OF

DANVILLE as police officers, and were acting within the course and scope of that employment.

        2.      At all relevant times, Defendant Officers were actively involved in responding to

a request for assistance from EMS regarding a combative subject, Kyle Whobrey, exhibiting

increasingly violent behavior.

        3.      That upon arrival at the scene, Whobrey damaged property at the subject

residence, refused to enter the ambulance or cooperate with the EMS crew, refused multiple

commands from officers and was increasingly agitated and combative to the officers.

        4.      When Defendant Officers attempted to restrain Whobrey for his safety and

protection, Whobrey continued to be combative, agitated and non-compliant.

        5.      Defendants aver that they are entitled to the defense of qualified immunity in that

the physical control and restraint of Plaintiff given Plaintiff’s active resistance and combative

nature, inter alia, did not violate any clearly established constitutional right of Plaintiff.



                                                  10
                         2:19-cv-02074-CSB-EIL # 13           Page 11 of 13




       WHEREFORE, Defendants pray that this Court find that the individual Defendant

Officers are immune from suit on the basis of qualified immunity and pray for a judgment in

their favor as against Plaintiff and for the costs associated with the defense of this action.

                                 Second Affirmative Defense
                          (Reasonable Use of Force\Defense of Others)

       6-10. Defendants adopt and incorporate Paragraphs 1 through 5 of the above First

Affirmative Defense as though more fully set forth herein as Paragraphs 6 through 10 of

Defendants’ Second Affirmative Defense.

       11.     Defendants contend that the physical control and/or restraint and/or any force

used during the restraining of Whobrey was reasonable and necessary, and therefore not

excessive or in violation of Whobrey’s civil rights.

       12.     That any physical contact or restraining force used by Defendants was made in

direct response to Whobrey’s active resistance with Defendants and was used to avoid, prevent,

and/or lessen Whobrey’s harmful contact with other occupants in the residence and to the

individual Defendants.

       WHEREFORE, Defendants pray that this Court find that the individual Defendant

Officers are immune from suit on the basis that the use of force was neither excessive or

unreasonable and was necessary for the protection of the occupants of the residence and the

individual Defendants and pray for a judgment in their favor as against Plaintiff and for the costs

associated with the defense of this action.

       WHEREFORE, Defendants, CITY OF DANVILLE, BRICIE WINKLER and ERIC

KIZER pray that this Court find in favor of Defendants, dismiss Plaintiff’s Complaint with

prejudice and award costs to Defendants.




                                                  11
          2:19-cv-02074-CSB-EIL # 13    Page 12 of 13




DEFENDANTS DEMAND TRIAL BY JURY.

                                  Respectfully submitted,

                                  CITY OF DANVILLE, ERIC KIZER,
                                  BRICIE WINKLER

                           By:    s/Daniel T. Corbett
                                  Daniel T. Corbett, #6312582
                                  O’Halloran Kosoff Geitner & Cook, LLC
                                  650 Dundee Road, Suite 475
                                  Northbrook, IL 60062
                                  Phone: 847/291-0200
                                  Fax: 847/291-9230
                                  Email: dcorbett@okgc.com




                             12
                     2:19-cv-02074-CSB-EIL # 13        Page 13 of 13




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

GUADALUPE WHOBREY, as Plenary,    )
Guardian for KYLE WINSTON WHOBREY,)
                                 )
                   Plaintiff,    )
                                 )               Case No. 19-CV-2074-CSB-EIL
       v.                        )
                                 )
CITY OF DANVILLE, et al.,        )
                                 )
                   Defendants.   )

                              CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2019, I electronically filed Defendants’ Answer and
Affirmative Defenses to Plaintiff’s Complaint with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to the following registered CM/ECF
participant:

                                     Shneur Z. Nathan
                                  snathan@nklawllp.com

                                    Avi T. Kamionski
                                akamionski@nklawllp.com

                                    Natalie Y. Adeeyo
                                  nadeeyo@nklawllp.com




                                          By:    s/Daniel T. Corbett
                                                 Daniel T. Corbett, #6312582
                                                 O’Halloran Kosoff Geitner & Cook, LLC
                                                 650 Dundee Road, Suite 475
                                                 Northbrook, IL 60062
                                                 Phone: 847/291-0200
                                                 Fax: 847/291-9230
                                                 Email: dcorbett@okgc.com




                                            13
